Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/17/2021. Claims 3 and 12 have been canceled. Claims 1-2, 4-11 and 13-18 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/17/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for providing a continued search. The detailed implementation indicates: (1) A method of providing a continued search comprising: performing, via an electronic processing unit of an electronic device, a first electronic search based on first search criteria, wherein the performing the first electronic search generates first search results; (2) Electronically storing, in a memory storage unit, search data associated with the first electronic search; (3) Detecting, via the electronic processing unit, a selection of an item from the first search results; (4) Analyzing, via the electronic processing unit, a use of content contained within the item comprising: (a) Determining, via the electronic processing unit, an amount of time that the content was displayed on an electronic display of the electronic device; (b) Multiplying, via the 
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Pertinent Art
5.	Mawji et al, US 20170235792, discloses searching for entities based on trust score and geography. The trust score are calculated between users, group of users and organizations together with other factors such as network connectivity, location data and demographic information.


	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
04/05/2021

/HUNG D LE/Primary Examiner, Art Unit 2161